United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1419
                                    ___________

Charles J. Jones,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Tom Clements; Jean Johnson;              *
Mike Kemna,                              *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: September 6, 2007
                                  Filed: September 20, 2007
                                  ___________

Before WOLLMAN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Jones appeals the district court’s pre-service dismissal of his 42 U.S.C.
§ 1983 action. We conclude that the appeal should be dismissed for lack of
jurisdiction because it was not timely filed: Jones’s request for permission to file his
appeal out of time was not filed within 30 days after the time for appealing the
judgment had expired, and therefore the district court lacked authority to grant him
leave to file this appeal out of time. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal
must be filed within 30 days after judgment is entered); Fed. R. App. P. 4(a)(5)
(district court can extend time to file notice of appeal if party moves for extension no
later than 30 days after time prescribed for filing appeal expires and if party shows
excusable neglect or good cause); Fed. R. App. P. 26(b)(1) (court may not extend time
to file notice of appeal except as authorized by Rule 4); Lowry v. McDonnell Douglas
Corp., 211 F.3d 457, 462 (8th Cir. 2000) (time limits for filing notice of appeal are
mandatory and jurisdictional).

      Accordingly, the appeal is dismissed, and Jones’s pending motions on appeal
are denied as moot.
                      ______________________________




                                         -2-